                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO.4: 12CR88-MPM-JMV

GARY BECKWORTH



                       ORDER SUBSTITUTING COUNSEL

       The Office of the Federal Public Defender has moved ore tenus for an order

substituting counsel in the above-styled and numbered cause. The Office of the Federal

Public Defender contacted William F. Travis, Esq., who agreed to be appointed as counsel

to represent this defendant in his cause.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation

of the representation of this defendant and any other responsibilities concerning the above-

styled and numbered cause and that William F. Travis, Esq. is hereby substituted as

counsel of record for the defendant in this cause.

       IT IS SO ORDERED this the        0\) ~uly          2019.
